Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Chad J. Billings on 02/14/2022.  The Applicant has agreed to an Examiner’s amendment as follows: 
12. (Currently Amended) A method comprising: 
- acquiring, by a motion sensor contained in an object on board an aircraft, a motion measurement of the aircraft with respect to the ground, wherein the aircraft is detected as being in flight when the motion measurement crosses a motion threshold; 
- when the aircraft is detected as being in flight, sending data from the object to an aeronautical radio communication device on board the aircraft, and transmitting the data from the aeronautical radio communication device to a ground station, wherein the ground station is configured to retransmit the data to a server; 
device. 

Allowable Subject Matter
Claims 12-28 are allowed; claims 1-11 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claim 12 recites, inter alia, - when the aircraft is detected as being in flight, sending data from the object to an aeronautical radio communication device on board the aircraft, and transmitting the data from the aeronautical radio communication system device to a ground station, wherein the ground station is configured to retransmit the data to a server; - when the aircraft is detected as not being in flight, sending data from the object to the server without passing through the aeronautical radio communication system device. 
Independent Claim 28 recites, inter alia, wherein the object is configured to send data to the aeronautical radio communication device when the aircraft is detected as being in flight; wherein the aeronautical radio communication device is configured to transmit the data sent by the object from the aircraft to a ground station, wherein the ground station is configured to retransmit of the data to a server; and wherein the object is further configured to send the data to the server without passing through the aeronautical radio communication device of the aircraft when the aircraft is detected as not being in flight.

Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DINH NGUYEN/Primary Examiner, Art Unit 2647